           Case 1:20-cv-03003-VSB Document 10 Filed 02/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOEL SCHMIDT,                                             :
                                                                                   2/11/2021
as father and natural guardian of Benjamin A. :
Schmidt, a minor                                          :
                                                          :         20-CV-3003 (VSB)
                                         Plaintiff,       :
                                                          :               ORDER
                           -against-                      :
                                                          :
UNITED STATES POSTAL SERVICE,                             :
                                                          :
                                         Defendant. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On April 14, 2020, Plaintiff filed this action against Defendant United States Postal

Service. (Doc. 2.) On January 12, 2021, upon consideration and for good cause shown, I did not

dismiss the case pursuant to Federal Rule of Civil Procedure 4(m). (Doc. 9.) I, however,

directed Plaintiff to closely review Federal Rule of Civil Procedure 4(i) to ensure that he had

properly served Defendant United States Postal Service. (Id.) Federal Rule of Civil Procedure

4(i)(2) requires that to serve a United States agency sued in its official capacity, a plaintiff must

both (1) serve the United States and (2) send a copy of the summons and of the complaint by

registered or certified mail to the agency, corporation, officer, or employee. Plaintiff has not

filed anything to indicate that he has appropriately served the United States. Plaintiff is directed

to inform the Court, by February 19, 2021, whether he has cured the service defect.

Accordingly, it is hereby:

        ORDERED that, no later than February 19, 2021, Plaintiff shall inform the Court whether

he has cured the service defect.

SO ORDERED.
         Case 1:20-cv-03003-VSB Document 10 Filed 02/11/21 Page 2 of 2


Dated:    February 11, 2021
          New York, New York             ________________________________
                                         VERNON S. BRODERICK
                                         United States District Judge
